Citation Nr: 1610221	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-22 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating for service-connected left (minor) shoulder arthritis in excess of 10 percent from December 20, 2007 to May 29, 2008.

2.  Entitlement to a rating for service-connected left (minor) shoulder arthritis in excess of 20 percent from May 29, 2008 to December 30, 2014.

3.  Entitlement to a rating for service-connected left (minor) shoulder arthritis in excess of 20 percent from December 30, 2014 to June 3, 2015. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The June 2008 rating decision increased the Veteran's noncompensable rating for residuals of his left shoulder injury, to a 10 percent disability rating effective December 20, 2007.

The Board notes that during the pendency of this appeal, a May 2009 rating decision granted the Veteran a higher rating of 20 percent for his left shoulder arthritis, effective May 29, 2008.  Inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an October 2015 rating decision, the Veteran's service-connected shoulder arthritis was recharacterized to left should replacement and a 100 percent rating was assigned effective June 3, 2015, and a 20 percent rating was assigned from August 1, 2016.  Since the Veteran is currently rated as 100 percent disabling and a 20 percent disability rating is proposed for the future the Board cannot currently rate his left shoulder replacement.  Thus, the period beginning June 3, 2015, is not currently before the Board. 

The Board notes that, in addition to the issues listed on the title page, the Veteran perfected an appeal as to the claims for entitlement to service connection for posttraumatic stress disorder (PTSD), sleep apnea, and gastroesophageal reflux disease (GERD).  In October 2012 and February 2015, the Veteran submitted statements indicating that he was withdrawing the claims as to these issues and any other issues on appeal, except for the issue of entitlement to an increased rating for the Veteran's service connected left shoulder arthritis.  As these claims have been withdrawn in accordance with 38 C.F.R. § 20.204 (2015) prior to the certification of the appeal to the Board, they are not in appellate status and are not before the Board. 

During the pendency of this appeal, the Veteran filed multiple other claims but has withdrawn them prior to filing a VA-Form 9, substantive appeal.  In a January 2012 rating decision the RO, in part, denied service connection for heart disease and visual disturbances.  The Veteran filed a notice of disagreement (NOD) in April 2012 and the RO issued a statement of the case (SOC) in September 2012.  In an October 2012 report of contact, the Veteran withdrew these appeals. In an August 2013 rating decision the RO, in part, denied the Veteran's petition to reopen his previously denied claims for service connection for hepatitis C, a stroke, and heart disease, and denied special monthly compensation based on aid and attendance.  The Veteran filed an NOD in September 2013 but prior to the RO issuance of the SOC the Veteran withdrew his claims in November 2013 and April 2014.  In February 2015, the Veteran submitted a final request to withdraw all issues on appeal other than his claim for an increased rating for his service connected left shoulder arthritis.  Thus, no other issues are before the Board.  

The Board observes that the Veteran requested a Board video-conference hearing in February 2014.  However, he withdrew his hearing request in November 2015.  38 C.F.R. §§ 20.702(e), 20.704(e).

In July 2008, VA received an Appointment of Veterans Service Organization (VSO) as Claimant's Representative (VA Form 21-22) designating the Disabled American Veterans as the Veteran's power of attorney (POA).  In October 2010, the Veteran submitted a new VA Form 21-22 designating Veterans of Foreign Wars of the United States as the Veteran's POA.  In December 2012, the Veteran submitted an Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing private attorney Adam Werner as his POA.  Mr. Werner withdrew from representing the Veteran in September 2013.  In September 2013, a new 21-22 appointing Disabled American Veterans as the Veteran's POA was submitted.  In July 2014, the Veteran submitted an new VA Form 21-22a appointing private attorney J. Michael Woods as his POA.  Mr. Woods withdrew from representing the Veteran in February 2015.  In August 2015 and September 2015, Disabled American Veterans submitted documents on the Veteran's behalf and in November 2015, a new VA Form 21-22 appointing Disabled American Veterans as the Veteran's POA was submitted.  The Board recognizes this change in representation as reflected on the first page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA file reveals, with the exception of VA treatment records dated through September 2014, which were considered by the agency of original jurisdiction (AOJ) in the January 2015 supplemental statement of the case, the documents were either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  For the period beginning December 20, 2007 to May 29, 2008, the Veteran's left shoulder disability is manifested by pain, stiffness, resulting in slight limitation of motion, but does not result in functional loss that more nearly approximates ankyloses of the scapulohumeral articulation, limitation of arm motion to the shoulder level, malunion or recurrent dislocation of the humerous, or impairment of the clavical or scapula. 

3.  For the period beginning May 29, 2008 to December 30, 2014, the Veteran's left shoulder disability is manifested by severe pain, stiffness, occasional popping, limitation of motion to no more than shoulder level, frequent episodes of guarding, and weakness; in addition, there is painful movement, weakened movement, and excess fatigability following repetitive-use testing, but does not result in functional loss that more nearly approximates limitation of the arm to 25 degrees from the side, or evidence of fibrous union, ankylosis of the shoulder, impairment of the clavicle or scapula.

4.  For the period beginning December 30, 2014 to June 3, 2015, the Veteran's left shoulder disability is manifested by limitation of motion to 30 degrees of flexion and abduction, and severe functional impairment without ankylosis of the scapulohumeral articulation, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula, or the nonunion of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent from December 20, 2007, to May 29, 2008, and 20 percent from May 29, 2008 to December 30, 2014 for left shoulder arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.    §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5202 (2015). 

2.  The criteria for a 30 percent rating, but no higher, from December 30, 2014, to June 3, 2015 for left shoulder arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claims on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With regard to the claims for an increased rating for left shoulder arthritis, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in January 2008, sent prior to the rating decision issued in June 2008, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations in conjunction with the claim decided herein.  Such VA examinations include those conducted in January 2008, April 2010, June 2011, August 2011, November 2012, and December 2014 to determine the severity of his left shoulder arthritis.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left shoulder arthritis as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Neither the Veteran nor his representative has alleged that his left shoulder arthritis has worsened in severity since the last VA examination.  With respect to such claims, they argue that the evidence reveals that this disability has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  The Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for increased ratings and no further examination is necessary.

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)(remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  The Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.



II.  Analysis

The Veteran contends that his left-shoulder disability is more severe than is contemplated by the current ratings, and that it prevents him from continuing to work as a roofer.  For the period on appeal, the Veteran's service-connected left shoulder disability is evaluated as 10 percent disabling from December 20, 2007, to May 29, 2008, and 20 percent disabling from May 29, 2008 to June 3, 2015. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, as in this case, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.     § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca.

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5   (2011).

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

Included within 38 C.F.R. § 4.71 a are multiple DCs that evaluate impairment resulting from service-connected disorders of the shoulder and arm, to include DC 5200 (ankylosis of scapulohumeral articulation), DC 5201 (limitation of arm motion), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).

The criteria of DC 5200 do not apply as there is no lay or medical evidence of ankylosis.  38 C.F.R. § 4.71a, DC 5200.

The criteria of DC 5201 provide a 20 percent rating for limitation of major or minor arm motion at shoulder level, or limitation of minor arm motion midway between side and shoulder level.  38 C.F.R. § 4.71, DC 5201.  A 30 percent rating is warranted for limitation of major arm motion midway between side and shoulder level.  Id.  Limitation of arm motion to 25 degrees from side warrants a maximum 40 percent rating for the major arm, and a maximum 30 percent rating for the minor arm.  Full range of motion of the shoulder is measured from 0 degrees to 180 degrees in extension, shoulder abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

The criteria of DC 5202 provides for a 20 percent rating for infrequent recurrent dislocation at the scapulohumeral joint with guarding of movement only at shoulder level involving the major or minor arm.  38 C.F.R. § 4.71 , DC 5202.  A 20 percent rating is also warranted for malunion of the humerus with moderate deformity of the major or minor arm.  Id.  A 20 percent rating is warranted for frequent episodes of recurrent dislocations of the minor arm and guarding of all movements.  Id.  A higher 30 percent rating is warranted for frequent episodes of recurrent dislocations of the major arm and guarding of all movements.  Id.  A higher 40 percent rating is warranted for a minor arm with evidence of fibrous union, and a 50 percent rating for evidence of a fibrous union of the major arm.  Id.  There is no lay or medical evidence of loss of head (flail shoulder) or nonunion (false flail joint).  As such, the criteria pertaining to these aspects of disability are not applicable.

The criteria of DC 5203 provide a 10 percent rating for the major or minor arm with malunion of the clavicle or scapula, or nonunion without loose movement.  38 C.F.R. § 4.71a, DC 5203.  A maximum 20 percent rating is warranted for the major or minor arm with nonunion of the clavicle or scapula with loose movement, or dislocation.  Id.

Normal range of motion in the shoulder is from zero to 180 degrees of forward elevation (flexion) and zero to 180 degrees of shoulder abduction.  See 38 C.F.R. 
§ 4.71a, Plate I.

A January 2008 VA examination report reflects the Veteran's complaints of increasing stiffness and pain in his shoulder.  The pain was reported to occur in the left shoulder when the Veteran reaches over horizontal and overhead.  At bench level with the left arm at rest, there is no pain.  The Veteran reported that four or five years prior, he had received two intra-articular steroid injections to the left shoulder, however he noted that they were minimally beneficial and not overall helpful.  The Veteran reported that he was not taking any medication for his shoulder but that he would rub green alcohol on it.  He indicated that he was able to sleep on either side, and reported no problems lying in the "left lateral recumbent position."  It was reported that the Veteran was right hand dominant and that he did not suffer from flare-ups.  The Veteran denied any crepitus, but did note that the superior and anterior aspects were tender when the shoulder was bothersome.  The Veteran reported that he did not perform his own yardwork and that he was unemployed.

A physical examination revealed that the Veteran had 136 degrees of flexion and 142 degrees of abduction, 68 degrees of external and 70 degrees of internal rotation with pain.  The examiner found no fatigability, weakness, stiffness or incoordination.  The examiner observed that the Veteran's shoulder was not additionally functionally limited following repetitive range of motion, and that the Veteran had a negative impingement sign, and that both shoulders appeared equally well muscled.  The examiner was unable to palpate any crepitus at the left acromioclavicular or glenohumeral joint on circumduction of the left shoulder.  The examiner diagnosed osteoarthritis of the left shoulder.  X-rays taken at the time of the examination revealed slightly reduced glenohumeral joint space.  Spurs were seen at the articular margins of the head of the humerus inferiorly consistent with degenerative changes.  No other bony or joint abnormality was seen.  The acromioclavicular joint was unremarkable. 

In a May 2008 VA treatment note, it was reported that the Veteran continued to suffer pain in his shoulder and that he had had two cortisone injections in his left shoulder six years prior with improvement.  The Veteran reported stiffness in his shoulders and occasional popping.  It was noted that the Veteran did not take any medications to relieve his shoulder pain, but that he had limited external rotation.  

An August 2009 VA treatment note reflects that the Veteran's range of motion was to 60 degrees for active forward elevation, 75 degrees with pain for passive forward elevation, 60 degrees for active abduction, 75 degrees for passive abduction, 75 degrees for both active and passive external rotation, and 60 degrees for internal rotation.  All ranges of motion had pain.  It was also noted that the Veteran had several cortisone injections for the pain in his left shoulder.  The Veteran reported that his last injection was in January 2009 which resulted in only a few days of relief.  The Veteran reported pain throughout his shoulder which increased with movement, trying to sleep, walking, and when he let his arms hang.  

A September 2009 VA treatment note reflects that the Veteran was issued a sling and a follow up in October 2009, noted that the Veteran used the sling.  In addition, in October 2009, the Veteran reported that he was unable to assist his wife with the groceries or other activities.  The Veteran noted that his pain was a 10/10 and that he began to sleep on the couch so that he would not turn over onto his shoulder.  In November 2009, the Veteran's range of motion was reported to be 31 degrees for flexion, 35 degrees for abduction, and 23 degrees for external rotation. 

A December 2009 private treatment note reflects that the Veteran reported pain, swelling, locking, instability, and limited range of motion.  An MRI revealed severe osteoarthritis of the glenohumeral joint. 

In February 2010 and March 2010 the Veteran reported that he was scheduled to have his left shoulder surgically replaced in March 2010.  

An April 2010 VA examination report reflects the Veteran's reports of using his right shoulder for everything because of his severe arthritis in his left shoulder.  It was reported that the Veteran was right hand dominant and that he suffered from weakness on his left side as a result of a stroke in February 2010.  The Veteran noted that he lies on his right shoulder while sleeping and that he carries groceries with his right arm, because of the pain in his left shoulder.  The Veteran reported that he did not take any medications for his shoulder pain, but that he could no longer cut grass or any type of manual labor because it would increase his pain.  The Veteran reported that he was unemployed and the examiner noted that it was second to the Veteran's disabilities of depression and his left shoulder arthritis.

A physical examination revealed that the Veteran was well developed, nourished, and in no acute distress.  The examiner noted that the Veteran's shoulders were symmetrical.  Forward flexion of the left shoulder was 0-70, abduction was 0-85, external rotation 0-40, and internal rotation 0-50.  The Veteran exhibited pain with use of the left shoulder.  Muscle strength in the left arm and shoulder was less than 5/5.  The examiner determined that the Veteran had severe osteoarthritis of the left shoulder.  The examiner noted that they discussed the possibility of surgery and that the Veteran indicated that he used his left arm less because of the severe pain.  

A June 2010 VA treatment note reflects that the Veteran's left shoulder replacement surgery was delayed because the Veteran had suffered a stroke and was on an anticoagulant.  The Veteran's surgery was rescheduled for August 2010 and the Veteran continued to use a sling.  In August 2010, the Veteran's range of motion for his left shoulder was 90 degrees for flexion and 50 degrees for abduction.  

A January 2011 private treatment note reflects the Veteran's range of motion to be 90 degrees for active forward flexion, 90 degrees for active abduction, and 45 degrees for active external rotation.  The Veteran's physician noted that the Veteran was to have another cortisone injection.  

A March 2011 VA treatment note, reflects that the Veteran's range of motion was approximately 30 degrees for abduction and forward flexion.  These measurements were before pain and it was noted that pain precluded further motion.  The Veteran had pain with internal and external rotation of the joint.  Radiographs from several years prior were reviewed, and revealed severe glenohumeral osteoarthritis. 

VA treatment notes from April and May 2011 revealed pain with motion of the Veteran's left shoulder.  In April 2011 the Veteran's range of motion was 105 degrees for abduction and flexion was 115 degrees.  Pain was at the endpoint of the range of motion.  In May 2011, the Veteran's range of motion was 120 degrees for forward elevation, external rotation was to 20 degrees, and his internal rotation was to his chest.  Any motion of his shoulder produced pain. 

A June 2011 VA examination report reflects the Veteran's reports of increasing discomfort over the prior four to five years.  The Veteran was noted to receive an intra-articular injection every three months with transient relief.  The Veteran reported that initially he would get 6-8 weeks of relief, however the effectiveness of the injections diminished over time.  The Veteran reported that he had constant pain but that it did not radiate and stayed in the shoulder joint.  The condition was reported to be treated with physical therapy and Tylenol in addition to the intra-articular injections.  The Veteran reported that the pain significantly restricted his activity level; he reported that any type of motion or change in the weather would aggravate the pain.  

A physical examination revealed no obvious swelling, warmth, or erythema.  The examiner noted tenderness to AC palpation and crepitus to range of motion testing.  The Veteran's range of motion was noted to be flexion to 96 degrees, abduction to 84 degrees, internal rotation to 62 degrees and external rotation to 18 degrees.  Internal and external rotation produced severe pain.  Significant pain was noted with all motion and the endpoint for all movement was pain.  The examiner found no additional fatigability, endurance, incoordination, or restriction to repetitive testing.  Full peripheral pulses were present and there was no atrophy.  The examiner determined that the Veteran had mild degenerative joint disease at the glenohumeral joint.  There was no abnormal soft tissue calcification, fracture-dislocation, radiopaque foreign body, or significant interval change since the prior study.  

An August 2011 VA examination addendum opinion, provided by the June 2011 examiner, noted that the Veteran would not be able to maintain employment as he had historically done.  The Veteran previously worked as a roofer and the examiner noted that the Veteran would be unable to maintain that type of activity secondary to the pain and discomfort with regard to the Veteran's shoulder.  The examiner noted that the Veteran would be able to work in a sedentary position. 

A May 2012 VA treatment note reflects the Veteran's history of osteoarthritis, impingement syndrome, and rotator cuff injury.  The Veteran reported that he had severe shoulder pain and that the pain was sharp, constant, and 10/10 in intensity.  The Veteran reported that the pain was worse with movement and improved by applying a topical cream to the affected joint. 

A November 2012 VA examination report reflects the Veteran's reports of marked immobility and pain.  The examiner noted that the Veteran's reports were "out of proportion to the history and physical appearance of the shoulder."  The Veteran reported that he did not suffer flare-ups which impacted the function of the shoulder.  The examiner noted that the Veteran was left hand dominant.  This is in contrast to two other VA examination findings which reflect that the Veteran is right hand dominant.  Therefore, the Board finds that this determination was a drafting error.  

A physical examination found that the Veteran's flexion and abduction ended at 45 degrees.  The examiner found no objective evidence of painful motion and that the Veteran was able to perform repetitive-use testing.  The Veteran's flexion and abduction ended at 45 degrees post-test.  The examiner found that the Veteran did not have any additional limitation of range of motion following repetitive use testing and that the Veteran did not have any functional loss or impairment.  The examiner found no evidence of diminished excursion, strength, speed, coordination or endurance.  The examiner found no evidence of localized tenderness or pain on palpation of joints/soft tissue/biceps tendon of the shoulder.  The examiner found no evidence of guarding.  The examiner determined that the Veteran's muscle strength for abduction and flexion as active movement against some resistance.  The examiner found no evidence of ankyloses, mechanical symptoms, or a history of recurrent dislocation of the glenohumeral joint.  The examiner determined that the Veteran had mild degenerative changes of the left glenohumeral joint, and that the Veteran's "current symptoms and ROM appear disproportionate."

In June 2013 the Veteran received another injection for his shoulder.  In a December 2013 VA treatment note, it was reported that the Veteran had severe degenerative joint disease of the left shoulder.  The physician based this determination on a physical exam and interview of the Veteran. 

A May 2014 VA treatment note reflects the Veteran's reports of shoulder pain and diagnosis of glenohumeral osteroarthritis.  The physician noted that the Veteran received another injection with about a month of relief as a result.  A physical examination revealed the Veteran's forward elevation was 90 degrees and that his left shoulder had obvious crepitus on passive rotation.  A radiograph revealed marked osteoarthritis and an MRI study showed severe osteoarthritis in the left glenohumeral joint with bone marrow edema.  Osteoarthritis was shown in the acromioclavicular joint. 

A September 2014 VA treatment note reflects the Veteran's complaints of severe pain.  The treating physician noted that the Veteran's shoulder was "too painful for good examination."  An x-ray revealed significant glenohumeral joint osteoarthritis with complete obliteration of the joint space.  

A December 2014 VA examination report reflects the Veteran's complaints of increased stiffness and pain in his left shoulder.  The Veteran reported that he had to sleep in a recliner because of his constant shoulder pain.  He reported that he drives anywhere from 5-10 miles and he may drive his wife to the grocery store, but he waits for his wife while she does the actual shopping.  

A physical examination revealed that the Veteran had significant restriction of ability to remove his shirt.  The Veteran was able to use both of his hands to unbutton and later button his shirt, however, he "must bend forward, flexing his head downward, keeping both of his arms at his side, and pulling his tee-shirt off over his head."  The examiner noted that while the Veteran was able to do this, he exhibited a great deal of pain and required the examiner's assistance.  The Veteran's left shoulder range of motion revealed that his forward flexion and abduction were 30 degrees.  His internal rotation, with arms elevated maximally was about 10 degrees.  With his arms at the side, the left hand could be brought only opposite the left greater trochanter.  The Veteran's external rotation with arms elevated maximally was 10 degrees on the left and with arms at the side external rotation was 5 degrees.  The examiner reported no change in motion with repetitive-testing.  The examiner noted functional loss in that there was "much less movement than normal...There [was] weakened movement bilaterally, fatigability bilaterally, no swelling, no deformity, but there is slight to moderate deltoid atrophy bilaterally."  

The examiner noted pain on palpitation in a global manner anterolateral and posterior of the shoulder.  The examiner found no specific tenderness over the acromioclavicular joints.  The examiner found trace muscle strength in forward flexion, abduction, internal and external rotation for the left shoulder, and a great deal of complaints of pain on attempted motion.  The examiner found pain, weakness, fatigability, lack of endurance bilaterally, but no incoordination.  The examiner determined that the Veteran had a significant degree of limitation of range of motion in that the Veteran could not reach his mouth with this left hand.  The examiner reported that he could not perform specific shoulder tests because of the Veteran's marked limitation of motion and pain.  X-rays from September 2014 showed severe glenohumeral osteoarthritis with suchondral schlerosis, loss of joint space, and hypertrophic spur formation inferiorly.  The examiner determined that the Veteran had severe osteoarthritis of the left shoulder. 

In June 2015, the Veteran underwent left shoulder replacement surgery. 
In August 2009, December 2009, January 2011, and August 2012, the Veteran made various statements in regards to his left shoulder condition.  The Veteran repeatedly noted the severity of his condition and pain and loss of function and increasing difficulty of performing everyday tasks.  The Veteran indicated in August 2009, that his left shoulder was 75 percent useless.  In January 2011, the Veteran indicated that he had received multiple cortisone injections, but that they were not working.  In January 2011 and August 2012, the Veteran indicated that he planned to undergo surgery for his shoulder and that one had been scheduled. 

A.  Period December 20, 2007 to May 29, 2008

After considering the foregoing evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his left shoulder arthritis for the period from December 20, 2007 to May 29, 2008.  As an initial matter, the Board observes that the current 10 percent rating is assigned under Diagnostic Code 5003-5202, referable to arthritis and impairment of the humerus, which contemplates the dislocation, loss of head, fibrous union, malunion, or nonunion of the joint; however, such impairment is not shown.  The Board notes that the January 2008 VA examiner found that other than a slightly reduced glenohumeral joint space and spurs at the articular margins of the head of the humerous consistent with degenerative changes, no other boney or joint abnormality was found.  The examiner noted that the acromioclavicular joint was unremarkable.  Further, the examiner found no fatigability, weakness, stiffness or incoordination and no additional functional limitation following repetitive range motion testing.  The examiner also noted that the Veteran did not suffer from flare-ups.  The Board finds that such factors do not result in functional loss more nearly approximating malunion or recurrent dislocation of the scapulohumeral joint.  See DeLuca, supra; Mitchell, supra.  An increased rating under such Diagnostic Code is not warranted.  

The Board has also considered whether a higher or separate rating is warranted under Diagnostic Code 5201 pertinent to the limitation of motion of the arm.  However, in the January 2008 VA examination, the Veteran's left shoulder flexion was 136 degrees and abduction to 142 degrees.  As the evidence demonstrates that the Veteran's left shoulder flexion and abduction was limited to 136 and 142 degrees respectively, at worst, during the period from December 20, 2007 to May 29, 2008.  Even in consideration of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups, the Board finds that he is not entitled to a higher or separate rating under Diagnostic Code 5201.  As demonstrated at the January 2008 VA examination, there was no additional limitation of motion on repetitive motion testing.  The examiner found no fatigability, weakness, stiffness or incoordination and no additional functional limitation following repetitive range motion testing.  The examiner also noted that the Veteran did not suffer from flare-ups.  The Board finds that such factors do not result in functional loss more nearly approximating arm motion limited to shoulder level.  See DeLuca, supra; Mitchell, supra.  The Veteran is not entitled to a higher or separate rating under Diagnostic Code 5201.

The Board has considered the applicability of other potential diagnostic codes.  The Board notes that the January 2008 VA examiner found that the Veteran did not suffer from a clavical or scapula condition.  As the evidence of record fails to demonstrate ankylosis or impairment of the clavical or scapula, the Veteran is not entitled to a higher or separate rating under 5200 or 5203, respectively, for his left shoulder disability. 

B.  Period May 29, 2008 to December 30, 2014 

After considering the foregoing evidence, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his left shoulder arthritis for the period from May 29, 2008 to December 30, 2014.  The Board observes that the current 20 percent rating is assigned under Diagnostic Code 5202, referable to impairment of the humerus, which contemplates the dislocation, loss of head, fibrous union, malunion, or nonunion of the joint.  In order for the Veteran to receive a rating in excess of 20 percent for his minor joint, which his left shoulder is as the Veteran is right hand dominant as noted by the January 2008 and April 2010 VA examiners, there must be evidence of fibrous union.  As there is no evidence of such, the Veteran is not entitled to an increased rating.  While the Veteran reported increased pain and immobility, and limitation of movement, the Board notes that the April 2010, June 2011, November 2012, and December 2014 VA examiners found no evidence of fibrous union.  The June 2011 VA examiner noted that there was "no abnormal soft tissue calcification, fracture, dislocation, radiopaque foreign body, or significant interval change."  There is no record of such conditions in any of the reported x-ray evidence.  As there is nothing in the claims file that suggests that the Veteran's condition has resulted in fibrous union, an increased rating under such Diagnostic Code is not warranted.  

Although the Veteran has reported severe pain and limitation of motion and the need to alter his daily routine and activities, none of the Veteran's lay statements or the VA examination reports indicate that fibrous union is present.  A higher schedular rating is not warranted without fibrous union.  The Board finds that such rating contemplates the Veteran's subjective complaints referable to his left shoulder, to include less movement than normal, weakened movement, excess fatigability, and pain on movement and repetitive use; however, no additional limitation of motion is demonstrated, as it includes consideration of functional loss resulting from such symptomatology.  The Board finds that such factors do not result in functional loss more nearly approximating fibrous union.  See DeLuca, supra; Mitchell, supra. 

The Board finds that the criteria for a rating in excess of 20 percent under DC 5201 are not met.  The evidence shows that the Veteran's service-connected left shoulder disability is manifested by painful motion, at worst, to shoulder level.  Range of motion testing completed in August 2009, November 2009, April 2010, June 2010, March 2011, April 2011, May 2011, June 2011, November 2012, and May 2014 revealed a wide range of impairment, from 105 degrees for abduction and 115 degrees for flexion to 31 degrees for flexion and 35 degrees for abduction.  While these results varied greatly, no flare-ups were reported.  The Veteran reports severe pain which requires him to alter his daily routine and even sleep in a recliner.  Following repetitive use, the Veteran's left shoulder suffered from additional functional loss, including less movement than normal, weakened movement, pain on movement, and excess fatigability; however, there is no evidence that the functional loss more nearly approximates limitation of motion to only 25 degrees from the side.  

There is nothing in the claims file that suggests that the Veteran's range of motion was limited to 25 degrees or less.  Although the Veteran reported that he could not perform manual labor and had difficulty with many daily activities, none of the Veteran's lay statements or the VA examination reports indicate that his range of motion was limited to 25 degrees or less, the criteria for a 30 percent rating under DC 5201.  A higher schedular rating is not warranted without more severe limitation of motion of the shoulder.  The Board finds that such rating contemplates the Veteran's subjective complaints referable to his left shoulder, to include less movement than normal, weakened movement, excess fatigability, and pain on movement and repetitive use; however, no additional limitation of motion is demonstrated, as it includes consideration of functional loss resulting from such symptomatology.  See DeLuca, supra; Mitchell, supra.

As there is no evidence of ankylosis of the shoulder or impairment of the clavicle, the Diagnostic Codes pertaining to such impairments are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203 (2015).

C. Period December 30, 2014 to June 3, 2015 

For the period beginning December 30, 2014 to June 3, 2015, and in considering all of the evidence, the Board finds that the Veteran is entitled to a 30 percent rating for his left shoulder arthritis under DC 5201, which is the statutory maximum.  While the December 2014 VA examination found the Veteran's flexion and abduction to be to 30 degrees, objective evidence of significant pain with active motion was also found.  The examiner found while there was no change in motion with repetition, there was functional loss and pain on movement.  The examiner determined that there was much less movement than normal, weakened movement bilaterally, fatigability bilaterally but no incoordination.  And while the examiner did not find swelling or deformity, there was slight to moderate deltoid atrophy bilaterally.  The examiner determined that there was "limited range of motion of a significant degree."  The examiner found that the Veteran could not reach his mouth with his left hand, and specific shoulder testing could not be completed due to the Veteran's marked limited motion and pain.  Such factors result in functional loss more nearly approximating limitation of arm motion to 25 degrees at the side.  See DeLuca, supra; Mitchell, supra.  

The Board has considered the applicability of other potential diagnostic codes.  The record does not establish, and the Veteran has not alleged, ankylosis, a flail shoulder, a false flail joint, fibrous union of the humerus, or impairment of the clavicle or scapula.  Therefore, consideration under Diagnostic Codes 5200, 5202 or 5203 is not warranted. 

III.  Other Considerations

The Board has considered whether further staged ratings under Hart and Fenderson, are appropriate for the Veteran's service-connected left shoulder arthritis; however, the Board finds that his symptomatology has been stable for such disability throughout the appeal.  Therefore, assigning further staged ratings for such disability is not warranted.

The Board has likewise considered the general statements of the Veteran to the extent of his left shoulder symptoms in conjunction with his increased rating claim.  See Layno v. Brown, 6 Vet. App. 465, at 470 (1994).  In evaluating a claim for an increased schedular rating, VA must primarily consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, at 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation, he is not competent to make such an assertion, or to assess the degree and extent of disability associated with his left shoulder disability for rating purposes.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing an opinion regarding the aforementioned matters falls outside the realm of common knowledge of a lay person.

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left shoulder arthritis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Veteran's various subjective complaints-including but not limited to, joint pain and functional loss-are contemplated by the rating criteria under which such disability is rated.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  The Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for his disability.  The Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  This is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has already been granted a TDIU as of April 11, 2013, based at least in part, on the Veteran's left shoulder disability.  The record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected left shoulder condition prior to April 2013.  The record suggested that the Veteran while unable to perform manual labor was able to perform sedentary employment.  Moreover, neither the Veteran nor his representative has alleged being unable to work solely due to his service-connected left shoulder disability.  The Board finds that the issue of entitlement to TDIU prior to April 11, 2013, is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary. 

For the foregoing reasons, the Board finds that a 10 percent rating for service connected left (minor) shoulder arthritis from December 20, 2007 to May 29, 2008, and a rating of 20 percent from May 29, 2008 to December 30, 2014, and a rating of 30 percent from December 30, 2014 to June 3, 2015, is warranted.  No other higher or separate ratings are warranted for the claim of entitlement to an increased rating service connected left (minor) shoulder arthritis.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.        §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for service-connected left (minor) shoulder arthritis from December 20, 2007 to May 29, 2008, is denied.

A rating in excess of 20 percent for service-connected left (minor) shoulder arthritis from May 29, 2008 to December 30, 2014, is denied.

A rating of 30 percent, but not higher, for service-connected left (minor) shoulder arthritis from December 30, 2014 to June 3, 2015, is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


